     Case 1:20-cv-00693-NONE-EPG Document 10 Filed 08/21/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DARWYN LEWIS,                                     No. 1:20-cv-00693-EPG (PC)
12                       Plaintiff,                     FINDINGS AND RECOMMENDATIONS,
                                                        RECOMMENDING THAT PLAINTIFF’S
13           v.                                         MOTION FOR INJUNCTIVE RELIEF BE
                                                        DENIED WITHOUT PREJUDICE
14    UNITED STATES OF AMERICA, et al.,
                                                        (ECF No. 6)
15                       Defendants.
                                                        ORDER DIRECTING CLERK TO APPOINT
16                                                      DISTRICT JUDGE
17

18          Plaintiff Darwyn Lewis (“Plaintiff”), a federal inmate proceeding pro se and in forma

19   pauperis, filed the civil rights complaint commencing this action under 42 U.S.C. § 1983 on May

20   18, 2020. On June 23, 2020, Plaintiff filed a motion for injunctive relief. (ECF No. 6). That

21   motion is now before the Court.

22   I.     LEGAL STANDARDS FOR INJUNCTIVE RELIEF

23          “A federal court may issue an injunction if it has personal jurisdiction over the parties and

24   subject matter jurisdiction over the claim; it may not attempt to determine the rights of persons

25   not before the court.” Zepeda v. U.S. I.N.S., 753 F.2d 719, 727 (9th Cir. 1983). “A federal court is

26   without personal jurisdiction over a defendant unless the defendant has been served in accordance

27   with Fed. R. Civ. P. 4.” Benny v. Pipes, 799 F.2d 489, 492 (9th Cir. 1986); accord S.E.C. v. Ross,

28   504 F.3d 1130, 1140 (9th Cir. 2007) (“[I]n order for the court to assert personal jurisdiction over
                                                       1
     Case 1:20-cv-00693-NONE-EPG Document 10 Filed 08/21/20 Page 2 of 3

 1   a party-in-interest, the party must be properly served.”). Relatedly, under Federal Rule of Civil

 2   Procedure 65(d)(2), an injunction binds only “the parties to the action,” their “officers, agents,

 3   servants, employees, and attorneys,” and “other persons who are in active concert or

 4   participation.” Fed. R. Civ. P. 65(d)(2)(A)-(C). “When a plaintiff seeks injunctive relief based

 5   on claims not pled in the complaint, the court does not have the authority to issue an injunction.”

 6   Pac. Radiation Oncology, LLC v. Queen's Med. Ctr., 810 F.3d 631, 633 (9th Cir. 2015).

 7          An injunction must be “(1) ‘directed to a party,’ (2) ‘enforceable by contempt,’ and (3)

 8   ‘designed to accord or protect some or all of the substantive relief sought by a complaint in more

 9   than preliminary fashion.’” Orange Cnty. v. Hongkong & Shanghai Banking Corp., 52 F.3d 821,

10   825-26 (9th Cir. 1995).

11          Requests for prospective relief are further limited by 18 U.S.C. § 3626(a)(1)(A) of the

12   Prison Litigation Reform Act, which requires that the Court find that the “relief [sought] is

13   narrowly drawn, extends no further than necessary to correct the violation of the Federal Right,

14   and is the least intrusive means necessary to correct the violation of the Federal Right.”

15   II.    APPLICATION TO PLAINTIFF’S MOTION

16          Plaintiff’s motion for injunctive relief order reads as follows:

17                  The Plaintiff, Darwyn Lewis, is asking the court / Judge for an Injunctive
18                  Relief Order concerning his civil suit. The Plaintiff needs pictures and his
                    blood drawn to show proof of his skin being discolored due to
19                  contaminated water at Atwater USP. The Plaintiff has filed suit for
                    punitive damages along with pain and suffering and needs the order
20                  because he has been denied pictures as well as his blood being drawn, all
                    denied by Atwater staff.
21

22          Plaintiff’s motion fails based on the legal standards above for at least three reasons.

23          First, the Court has not yet served any defendant, so it lacks personal jurisdiction over

24   anyone to grant the injunction. See Zepeda, 753 F.2d at 727 (“A federal court may issue an

25   injunction if it has personal jurisdiction over the parties and subject matter jurisdiction over the

26   claim; it may not attempt to determine the rights of persons not before the court.”); S.E.C. v. Ross,

27   504 F.3d 1130, 1140 (9th Cir. 2007) (“[I]n order for the court to assert personal jurisdiction over

28   a party-in-interest, the party must be properly served.”). Thus, the Court cannot order an

                                                         2
     Case 1:20-cv-00693-NONE-EPG Document 10 Filed 08/21/20 Page 3 of 3

 1   injunction until after a party at whom the injunction is directed has been served. Because no one

 2   has been served, the Court cannot issue an injunction to bind anybody.

 3             Second, it is not directed toward a party. Reading it liberally, it is directed to “Atwater

 4   staff,” but it is not clear who at Atwater should perform the actions.

 5             Third, it is not “designed to accord or protect some or all of the substantive relief sought

 6   by a complaint in more than preliminary fashion,” Orange Cnty., 52 F.3d at 825-26. The

 7   requested relief—having pictures taken and his blood drawn—will not provide the relief Plaintiff

 8   seeks in his amended complaint (money or, in the alternative, a suspended sentence). Rather, it

 9   seeks information Plaintiff can use in his lawsuit. If this case proceeds past screening, there will

10   be an opportunity to seek discovery at that time.

11             Therefore, the Court recommends denying Plaintiff’s motion.

12   III.      FINDINGS, RECOMMENDATIONS AND ORDER

13             Accordingly, based on the foregoing, IT IS HEREBY RECOMMENDED that

14   Plaintiff’s motion for injunctive relief be DENIED without prejudice.

15             These findings and recommendations are submitted to the United States district judge
     assigned to the case, pursuant to the provisions of Title 28 U.S.C.      636(b)(l). Within twenty-one
16
     (21) days after being served with these findings and recommendations, Plaintiff may file written
17
     objections with the court. Such a document should be captioned “Objections to Magistrate
18
     Judge's Findings and Recommendations.” Plaintiff is advised that failure to file objections within
19
     the specified time may result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d
20
     834, 838-39 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).
21
               Additionally, IT IS ORDERED that the Clerk of Court is respectfully directed to assign a
22
     district judge to this case.
23
     IT IS SO ORDERED.
24

25          Dated:   August 20, 2020                               /s/
                                                           UNITED STATES MAGISTRATE JUDGE
26
27

28

                                                           3
